DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statement of 08/11/2021 has been received and reviewed. 
Election/Restrictions
Claims 5-7 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.
Applicant’s election without traverse of species I in the reply filed on 09/09/2021 is acknowledged.
	Applicant elected claims 1-4, 8-14, and 18-20. However, claims 8-10 and 18-20 are drawn to species II and III. Therefore, Examiner is withdrawing these claims. Including the previously withdrawn claims, claims 5-10 and 15-20 are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitations "the vehicle door" in lines 2 and 5, and “the inside door handle” in lines 11 and 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitations “the inside door handle” in lines 3 and 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations “the inside door handle” in lines 1, 2, and 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation “the inside door handle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10049580 to Wu et al. (Wu).
Regarding claim 1, Wu teaches:
A vehicle door assembly, comprising: 
a door latch (412) configured to secure the vehicle door in a closed position (fig 2); 
an inside door handle assembly (21) operably connected to the door latch and configured, when operated in a first door handle mode, to release the door latch thus allowing for 
a lock post (414) operably connected to the door latch and configured, when operated in a first lock post mode, to lock the door latch (212 is blocked by 414, locking the door latch); 
wherein one or more of the inside door handle or the lock post is configured for operation in a second mode wherein the second mode deactivates the child safety lock switch (second mode of the inside door handle is when 63 is pressed);
a child safety lock switch (31) operably connected to the door latch and configured such that, when activated, the child safety lock switch prevents releasing of the door latch via operation of the inside door handle in the first door handle mode (31 prevents the releasing of the door via operation of the inside door handle).
Regarding claim 2, Wu teaches:
The vehicle door assembly of claim 1, wherein the second mode includes: engaging a deactivation switch (63) disposed at the inside door handle (fig 2); and operating the inside door handle after engaging the deactivation switch (col 4, lines 38-42).
Regarding claim 4, Wu teaches:
The vehicle door assembly of claim 2, wherein the deactivation switch is one of a button or a slider disposed at the inside door handle (fig 2).
Regarding claim 11, Wu teaches:
A method of deactivating a child safety lock switch (31) of a vehicle door (11), comprising operating one or more of an inside door handle (21) operably connected to a door latch (412) of the vehicle door or a lock post operably connected to the door latch in a 11second mode different from a first, normal operating mode thereby deactivating the child safety lock switch. 
Regarding claim 12, Wu teaches:
The method of claim 11, wherein the second mode includes: engaging a deactivation switch (63) disposed at the inside door handle (fig 2); and operating the inside door handle after engaging the deactivation switch (col 4, lines 38-42).
Regarding claim 14, Wu teaches:
The method of claim 12, wherein the deactivation switch is one of a button or a slider disposed at the inside door handle (fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10049580 to Wu et al. (Wu) in view of US 8573657 to Papanikolaou et al. (Papanikolaou).
Regarding claim 3, although Wu does not explicitly teach:

Regarding claim 13, although Wu does not explicitly teach:
“The method of claim 12, wherein operating the inside door handle includes one of pulling the inside door handle past a second door handle detent or pulling the inside door handle multiple times.”, Papanikolaou teaches that it is well known in the art for an inside door handle to require multiple pulls to open a vehicle door (double pull mode; see col 1, lines 16-19). It would have been obvious to a person of ordinary skill in the art to combine the teachings of Wu and Papanikolaou at least because doing so provides an added layer of safety to prevent unintentional opening of the door by requiring the inside door handle to be pulled multiple times.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 28, 2021